Citation Nr: 1121948	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for history of chemical burn of the right middle finger and right palm with residual keloid scars, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to June 1965.  
This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled for a video conference Board hearing in September 2010.  In a written statement received by VA in September 2010, the Veteran requested to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2010).

The accredited representative has stated that the issue of entitlement to service connection for left hand scars is on appeal.  The Veteran's claim for entitlement to service connection for left hand scars was denied by the RO in December 1988.  The Veteran did not appeal that decision and it became final.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left hand scars has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's service-connected history of chemical burn of the right middle finger and right palm with residual keloid scars has been manifested by complaints of loss of feeling and use; objectively, the Veteran has two scars less than .3 x .3 centimeters each, with adherence to underlying tissue, underlying soft tissue damage, no skin ulceration or breakdown over the skin, and slightly limited flexion of the distal interphalangeal (DIP) joint.



CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for history of chemical burn of the right middle finger and right palm with residual keloid scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 (as in effect prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in June 2008, the Veteran was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran of the criteria for award of an effective date and disability rating.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of additional evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

A VA examination with respect to the issue on appeal was obtained in July 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as it includes a physical examination of the Veteran, to include a report describing his scars and his range of motion.  The Board acknowledges that the Veteran's accredited representative has requested a new VA examination.  The representative contends that the July 2008 examination was not supported by adequate reasons and bases because it cited 1988 records in the claims file without providing "supporting reasons".  The July 2008 VA examiner referenced the 1988 records with regard to the Veteran's 5th digit and right palm.  The issue on appeal is for an increased rating; therefore, the examiner need not provide "supporting reasons" for past determinations with regard to service connection.  In the present case, the examiner provided clinical descriptions of the Veteran's hands; regardless of whether he believed that they were service-connected or not.  Thus, his mention of prior etiology opinions, whether correct or not, in an increased rating claim, has no bearing on the applicable rating.  

In addition, the representative contends that the Veteran is entitled to a new examination because he has stated in April 2008 and May 2008 (incorrectly identified by the representative as May 2007) that he is unable to grip anything and is losing feeling in his hands.  These statements were in the claims file at the time of the Veteran's July 2008 VA examination, and the record reflects that the examiner reviewed the claims file.  The Veteran has not contended that his condition has worsened since the July 2008 VA examination; therefore, a new examination is not warranted.

The representative also cites to a May 2008 VA medical record and the Veteran's complaints with regard to his right thumb.  The Board notes that the Veteran sought treatment in May 2008 for a right thumb condition which had been present for 1-2 weeks.  The condition was diagnosed as neuritis/neuralgia.  The Veteran is not service connected for his right thumb and there is no evidence of record that his May 2008 complaints or diagnoses are related to his service-connected disability.  

Finally, the representative avers that the Veteran is entitled to an examination under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006) because the Veteran has complaints with regard to his left hand.  The Court's decision in McLendon relates to claims for entitlement to service connection.  As noted above, the issue on appeal relates to an increased rating for a right hand disability.  The Board does not have jurisdiction over the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left hand scars.  Thus, the representative's request for a remand to obtain an examination of the left hand is premature. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Rating Scars

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54712 (September 23, 2008).

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's right hand disability (history of chemical burn of the right middle finger and right palm with residual keloid scars) is currently evaluated as 10 percent disabling effective from September 19, 2002.  In statements received in May and June 2008, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in May 2008, the rating period on appeal is from May 2007, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.   

The July 2008 VA examination report reflects that the Veteran has a scar on the "right long finger crossing over the DIP joint."  The maximum width was .3 centimeters.  The maximum length was 1.2 centimeters.  There was tenderness on palpation and adherence to underlying tissue.  The examiner noted that the Veteran cannot fully extend the DIP joint and has slightly limited flexion of joint.  There was no skin ulceration or breakdown over the scar.  The examiner also noted that there was a scar involving the Veteran's right palm which had a maximum width of .3 centimeters.  The scar was tender on palpation and had adherence to underlying tissue.  The length of the palmar aspect of the scar was less than 3 centimeters.  There was no skin ulceration or breakdown over the scar.  

Based on the VA examination report, the Veteran is not entitled to a compensable rating under 7801 because the scar area does not exceed 6 square inches.  He is not entitled to a compensable rating under DC 7802 because the scars are not superficial.  He is not entitled to a compensable rating under DC 7803 or 7804 because it is not a superficial unstable scar.  

Thus, the only other possible rating code for scars under which the Veteran's scars can be rated is DC 7805, which provides that scars other than those noted above, be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

DC 5229 provides a maximum evaluation of 10 percent for limitation of motion of the long finger.  DC 5226 provides a maximum evaluation of 10 percent for ankylosis of the long finger.  Thus, the Veteran is already evaluated at the highest rating under the applicable regulations.  With regard to the scar of the palm, there is no evidence that the palm portion causes additional limitation of motion/function.  

The Board acknowledges that the July 2008 VA examiner noted that it was his opinion that the Veteran's arthritis has been mildly worsened by the scar.  In this regard, the Board notes that there is no clinical evidence of record that the Veteran has arthritis of the right hand.  To the contrary, a May 2008 VA medical record reflects that x-rays of the Veteran's right hand were normal.  The Board also notes that the Veteran reported 1-2 weeks of right thumb pain in May 2008, which was diagnosed as neuritis/neuralgia of the terminal branch of the superficial radial nerve.   The Veteran denied any known injury or incident related to the onset of symptoms and the record does not reflect that the thumb complaints were related to the service-connected scar, or that they were not acute and transitory.

The Board also notes that the Veteran has a scar on the right little finger.  The Veteran is not service-connected for a right little finger scar. (See December 1988 rating decision which denied this scar.)  

Finally, as noted above, the Veteran filed his claim in June 2008.  The Board has considered whether the Veteran would be entitled to a higher evaluation under the regulations which apply to claims filed on or after October 23, 2008, but finds that he is not.  

In conclusion, the evidence of record is against a finding that the Veteran's service-connected scars of the right hand warrant a rating in excess of 10 percent for any time period on appeal.  As the preponderance of the evidence is against the claim for a rating in excess of 10 percent, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  Therefore, a further analysis under Thun is not warranted.  The Board notes that the Veteran contends that he is losing feeling in his hand and use of his hand; however, the rating criteria adequately considers limited range of motion of the hand.  Moreover, there is no evidence that the Veteran's service-connected right hand scars disability involves neuralgia or that it has caused marked interference with employment or frequent periods of hospitalization.  The evidence reflects that the Veteran is a retired boiler /incinerator worker; there is no evidence, and the Veteran has not averred, that he retired due to his service-connected disability.  In addition, there is no post service evidence of hospitalization due to his right hand.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for history of chemical burn of the right middle finger and right palm with residual keloid scars, currently evaluated as 10 percent disabling, is denied.  




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


